HOLOHAN, Chief Justice.
The Court of Appeals affirmed the conviction of appellant on 45 counts involving violations of law relating to the fraudulent sale of securities. State v. Barber, 133 Ariz. 572, 653 P.2d 29 (App.1982).
We granted the Petition for Review. From our review of the decision of the Court of Appeals, we are satisfied with the reasoning and disposition made by that court; therefore, the opinion of the Court of Appeals is approved, and the judgment of the trial court is affirmed.
GORDON, Y.C.J., and HAYS, CAMERON and FELDMAN, JJ., concur.